Determination of respondent Department of Housing Preservation and Development (HPD), dated February 26, 2008, terminating petitioner’s Section 8 rent subsidy on the ground that he misrepresented his employment status and the overall household income in a 2004 Application for Rental Assistance and in 2005 and 2006 recertification applications, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Edward H. Lehner, J.], entered April 27, 2007), dismissed, without costs.
HPD’s determination was supported by substantial evidence showing that petitioner failed to accurately report his household income on the subject applications. Although petitioner stated that he was unemployed and receiving benefits at the times that he completed the initial application and the recertification applications, the evidence shows that during the relevant time period petitioner earned money that he failed to disclose, working intermittently as a union carpenter. There exists no basis to *604disturb the hearing officer’s rejection of petitioner’s claim that his failure to report all income and the changes in his employment status was the result of a mistake made in good faith (see generally Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Alarape v New York City Dept. of Hous. Preserv. & Dev., 55 AD3d 316 [2008], lv denied 12 NY3d 801 [2009]; Matter of Gerena v Donovan, 51 AD3d 502 [2008]). Concur—Mazzarelli, J.P., Sweeny, Nardelli, Acosta and Manzanet-Daniels, JJ.